John I. Purtle, Justice, dissenting. This appeal should have been lodged in the Supreme Court in the first place because it involves the interpretation of the Arkansas Uninsured Motorist Coverage Act, Ark. Code Ann. § 23-89-401 — 405 (1987). The decision also involves the interpretation of the Underinsured Motorist Coverage Act codified at Ark. Code Ann. § 23-89-209 (Supp. 1987). On May 1,1989, this court published its opinion in Payne v. Farm Bureau Mutual Insurance Co., 298 Ark. 540, 768 S.W.2d 543 (1989). The Arkansas Court of Appeals rendered an unpublished opinion in Nancy Toney, Guardian of Lucille Baker v. Shelter Mutual Insurance Co., on June 28, 1989. The two opinions are conflicting. As a result of these holdings, appellants in future cases may proceed under either theory. The Court of Appeals would reach one result, while this court would reach another. Thus, smart lawyers will maneuver their cases into the appropriate appellate forum for the desired result. Glaze, J., joins this dissent.